DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31st, 2022 has been entered.

Claim Status
	Claims 1-6, 8-12, 14 and 21-27 are pending.  Claim 14 is withdrawn from consideration as a result of a restriction requirement filed on May 18th, 2020.  Claims 1-6, 8-12 and 21-27 are up for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-12 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 21, 23, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hara (U.S. Publication No. 2004/0170537) in view of Bohlen et al. (U.S. Publication No. 2011/0033346).
Concerning claims 1 & 23, Hara discloses a system for sanitizing air within a vehicle interior, and a vehicle (paragraph 53), comprising: 
a framework (10) integrated with an air system of a vehicle, the framework (10) having an intake (10a) for receiving surrounding air from the vehicle interior into the framework (10) and an outlet (10f) for passing a purifying plasma out of the framework and into the vehicle interior (paragraph 53); 
A fan (20) configured to move surrounding vehicle interior air into the intake (10a), through the framework (10), and out of the outlet (10f) to the vehicle interior as set forth in paragraph 53; 
An ultraviolet lamp (35); and 
An air-permeable catalyst structure (33) positioned so as to at least partially surround the ultraviolet lamp (35) as shown in Figures 4 (as numeral 60 is a catalyst structure as well), 8b, 11-13 and 15; 
Wherein the air-permeable catalyst structure (33) includes a noble metal alloy catalyst (paragraph 65) and being configured to allow passage of air through the air-permeable catalyst structure (paragraph 65); 
Wherein the air-permeable catalyst structure (33) generates oxygen radicals, but not ozone (as ozone is not reference once in the document), upon exposure to ultraviolet light emitted by the ultraviolet lamp and without the introduction of additional chemicals for generating the oxygen radicals without ozone, wherein the generated oxygen radicals transform the surrounding air received into the intake into the purifying plasma, and wherein during operation the system contains no ozone within the framework or at the outlet (paragraph 65).
While Hara discloses a system for sanitizing air with ultraviolet light within a framework having an intake and an outlet, the reference does not appear to disclose that a grating is disposed over the outlet.  Bohlen discloses a system for sanitizing air with ultraviolet light within a framework having an intake and an outlet (abstract; Figures 1A and 2).  The reference continues to disclose a grating that is disposed over the outlet in order to direct the flow of air leaving the framework to a particular location (paragraph 41).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a grating over the outlet of Hara in order to direct the flow of air leaving the framework to a particular location as exemplified by Bohlen.

Concerning claims 4 and 25, Hara continues to disclose that the air-permeable catalyst (33) has a mesh structure (paragraph 65).
Regarding claim 5, Hara also discloses that the inlet and outlet are disposed directly opposite one another (Figure 1).

With respect to claims 6 and 26, Hara further discloses that the air-permeable catalyst structure (33) and the ultraviolet lamp (35) are located within the framework (10) between he intake and the outlet in a direct path of passing air (Figure 1).

Concerning claim 21, Hara continues to disclose that the ultraviolet light (35) extends perpendicularly relative to a direction of air flow (Figures 2, 7, 12, 13 and 15).

Claims 2, 3, 8, 10, 24 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hara (U.S. Publication No. 2004/0170537) in view of Bohlen et al. (U.S. Publication No. 2011/0033346) as applied to claims 1 and 23 above, and further in view of Mole (U.S. Publication No. 2012/0093691).
	Concerning claims 2, 3 and 24, Hara is relied upon as set forth above.  Hara does not appear to disclose that the generated oxygen radicals consist essentially of hydrogen peroxide and hydroxy radicals.  Mole discloses a system for sanitizing air, wherein the system includes a framework with an intake and outlet (Figure 1), a fan (20), an ultraviolet lamp (40), and an air permeable catalyst structure (42) as set forth in paragraphs 8-18.  The reference continues to disclose that the system generates oxygen radicals consisting essentially of hydrogen peroxide and hydroxy radicals (paragraphs 51, 57 and 64) because hydroxy radicals and hydrogen peroxide are highly oxidative components that are known to vigorously attacks contaminants in an airstream (paragraphs 4 and 55).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to for the generated oxygen radicals of Hara to consist essentially of hydroxy radicals and hydrogen peroxide because hydroxy radicals and hydrogen peroxide are highly oxidative components that are known to vigorously attacks contaminants in an airstream as exemplified by Mole.

	Concerning claims 8 and 27, while Hara discloses that the noble metal alloy is titanium oxide (paragraph 65), the reference does not appear to disclose that said alloy comprises primarily titanium dioxide.  Nonetheless, Mole continues to disclose that the air permeable catalyst structure includes a titanium dioxide catalyst because titanium dioxide is an appropriate titanium oxide catalyst for successfully interacting with UV light to produce oxygen radicals (paragraph 43).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize titanium dioxide as the titanium oxide in Hara because titanium dioxide is an appropriate titanium oxide catalyst for successfully interacting with UV light to produce oxygen radicals as exemplified by Mole.

	Regarding claim 10, Hara does not appear to disclose that the fan is configured to operate at a plurality of speeds.  However, Mole continues to disclose that the fan (222) is configured to operate at a plurality of speeds in order to control the airflow speed throughout the system (paragraph 67).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to operate the fan at a plurality of speeds in Hara in order to control the airflow speed throughout the system as exemplified by Mole.

Claims 9 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hara (U.S. Publication No. 2004/0170537) in view of Bohlen et al. (U.S. Publication No. 2011/0033346) as applied to claim 1 above, and further in view of Uslenghi et al. (U.S. Patent No. 7,378,064).
	Hara is relied upon as set forth above.  Hara does not appear to disclose that the ultraviolet lamp is powered by a cell electrically connected to a switch to enable selective powering of the ultraviolet lamp to control operation of said lamp.  Uslenghi discloses a system for sanitizing air, wherein the system includes a framework with an intake and an outlet, and an ultraviolet light (36) located therein as shown in Figures 2 & 5 (abstract).  The reference continues to disclose that the ultraviolet lamp is powered by a cell electrically connected to a switch to enable selective powering of the ultraviolet lamp to control operation of said lamp, wherein the switch and cell are provided in order to only activate the ultraviolet lamp when an air-permeable catalyst structure is properly installed in the framework (column 4, line 55 to column 5, line 63).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hara (U.S. Publication No. 2004/0170537) in view of Bohlen et al. (U.S. Publication No. 2011/0033346) as applied to claim 1 above, and further in view of Campagna (U.S. Publication No. 2010/0266445).
Hara is relied upon as set forth above.  Hara does not appear to disclose that the system includes a digital timer in relay configured to allow the system to operate for a predetermined amount of time.  Campagna discloses a sterilization device comprising a UV light source (6) and a controller to operate said sterilization device (paragraphs 14-16 and 85).  The reference continues to disclose that the controller includes a digital timer in relay configured to allow the device to operate for a predetermined amount of time in order to allow an operator the ability to control the time that the device is activated (paragraph 86).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the sanitizing system of Hara with a digital timer in relay configured to allow the device to operate for a predetermined amount of time in order to allow an operator the ability to control the time that the device is activated as exemplified by Campagna.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hara (U.S. Publication No. 2004/0170537) in view of Bohlen et al. (U.S. Publication No. 2011/0033346) as applied to claim 1 above, and further in view of Hyde et al. (U.S. Publication No. 2009/0117001).
Hara is relied upon as set forth above.  Hara does not appear to disclose that the system further comprises a number of operations counter.  Hyde discloses a sanitizing device that includes an ultraviolet light source (105) and a control to operate said device (paragraphs 11 and 12).  The reference continues to disclose that the device further includes a number of operations counter (112) in order to accurately record the number of times the device has been used (paragraphs 29 and 33).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a number of operations counter in the system of Hara in order to accurately record the number of times the device has been used as exemplified by Hyde.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13, 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,937,276 (herein referred to as ‘276). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each disclose a system for sanitizing air with a framework with an intake and outlet for passing a purifying plasma out of the framework (claim 1 of ‘276).  Both also include a fan, and ultraviolet lamp and an air permeable catalyst to generate oxygen radicals, but not ozone, to transform the air into a purifying plasma (claim 1 of ‘276).  As such, the obviousness type double patenting rejection exists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799